DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 of the specification (Cross-Reference to Related Applications) needs to be updated to remove the attorney docket numbers and update the status of each copending application (allowed, abandoned, etc).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. US 2016/0067488 in view of Rys US 2018/0272122.
Regarding claims 1, 10, 18 and 21-22:  Sanghera discloses a subcutaneously implanted device 102 (figures 4A, 8A) comprising a housing 104 (figure 1); a first prong 802 (“lead”, figure 8A) with a proximal end 804 (figure 8A) attached to the housing 104 (figure 8A) and configured to contact a first lung (the lead is designed to be disposed in the region of the cardiac notch of the left lung, see paragraph 0119, therefore the lead is considered to be long enough to be configured to contact a first lung); a first electrode 808 (figure 8A) on the first prong 802 which is configured to contact the first lung (the electrode is on a lead which is long enough to contact a lung, the electrode itself is a typical electrode and consistent with being configured to contact a lung or any other tissue).    Sanghera further discloses a second electrode 810 (figure 8A) on the first prong 802 (figure 8A) configured to contact the first lung; a sensor 812 (figure 8A) positioned on the device (the sensor could also be the electrodes on the housing, see paragraph 0113); and sensing circuitry (within controller 302, figure 3, paragraph 0057) in the housing (figure 3 demonstrates the components internal to the housing) in electrical communication with the electrodes and sensor (via leads 312/314 figure 3) to sense physiological parameters using the sensor (paragraphs 0054, 0063-0064 and 0170).  Specifically regarding claim 10, Sanghera discloses that “One or more leads may be connected to the pulse generator” (paragraph 0048), therefore Sanghera is considered to disclose a second prong (i.e. lead) which is proximally attached to the housing and extending distally.  The second lead/prong contains the same features as the first prong discussed above and therefore is considered to be configured to contact a second lung, the second lead/prong also contains the same sensors and electrodes as the first prong. Sanghera therefore discloses the claimed invention however Sanghera does not specifically disclose a clip attached to the housing configured to anchor the device to a muscle.  Rys however teaches of an implanted medical device102 (figure 1) which includes a clip104/106 (figure 1) which is configured to attach to a muscle (paragraph 0059).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sanghera  to include a clip which is configured to anchor the device to a muscle, as taught by Rys, in order to  facilitate anchoring or fixing the main body to a desired anchoring tissue (Rys paragraph 0059).  
Regarding claims 2, 11 and 19:  Sanghera discloses temperature sensors (paragraph 0088), accelerometers (paragraph 0088) and pressure sensors (paragraph 0112).
Regarding claims 3, 12 and 20: Sanghera discloses that the sensor can be used to calculate respiration rate (paragraph 0060). 
Regarding claims 4 and 13:  Sanghera discloses that the sensor positioned on the housing and configured to contact the first tissue and sense physiological parameters in the first tissue (paragraphs 0013, 0021, 0058).
Regarding claims 5-6: Sanghera disclose that the sensing circuitry can sense impedance of tissue, which would inherently include lung tissue (paragraph 0086), the fact that the device of Sanghera is clearly configured to sense impedance inherently allows for sensing a baseline and can sense over a period of time. 
Regarding claim 7:  Sanghera discloses that “One or more leads may be connected to the pulse generator”, therefore Sanghera is considered to disclose a second prong (i.e. lead) which is proximally attached to the housing and extending distally.  The second lead/prong contains the same features as the first prong discussed above and therefore is considered to be configured to contact a second lung, the second lead/prong also contains the same sensors and electrodes as the first prong.  Sanghera further discloses sensing cardiac signals (paragraph 0021).  
Regarding claim 8:  Sanghera discloses therapeutic circuitry 304/306 which is within the housing an communicates with the electrodes on the lead which would include the third electrode for stimulating the heart.
Regarding claim 14: Sanghera discloses multiple electrodes on the first prong 808/810 (“Although sensor(s) 810 is illustrated as a single element in FIG. 8A, sensor(s) 810 can include multiple separate sensors.”, paragraph 0106), these sensors are configured to measure impedance (paragraph 0107) and the leads/prongs are identical. 
Regarding claim 15-16: Sanghera discloses that “One or more leads may be connected to the pulse generator” (paragraphs 0048, 0087, 0154 and 0167), therefore Sanghera is considered to disclose a second prong and third prong (i.e. lead) which is proximally attached to the housing and extending distally.  Each lead contains the multiple electrodes/sensors 808/810/812 (paragraph 0106) which would include third, for the and fifth electrodes.   Sanghera also discloses sensing circuitry (within controller 302, figure 3, paragraph 0057) which is configured to measure electrical signals from the heart (paragraph 0054).  Sanghera further discloses therapeutic circuitry 304/306 (figure 3) which is in communication with the sensors/electrodes to stimulate the heart.  
Allowable Subject Matter
Claims 9, 17 and 23 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The allowable subject matter is directed towards the clip specifically configured to be secured to the xyphoid process or sternum of the patient in combination with all of the other elements found in the independent claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 9-11 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10 and 15 of U.S. Patent No. 10,716,511.   Although the claims at issue are not identical, they are not patentably distinct from each other.

17/234,437
10,716,511
Common subject matter
1, 9-10, 17-18
1-2, 6, 10, 15
A subcutaneously implantable device, a housing, a clip attached to the housing configured to anchor to the xiphoid process or sternum, two prongs with a electrodes, a sensor and sensing circuitry configured to measure impedance. 
2, 11
10
The sensor includes a temperature sensor, pressure sensor or accelerometer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792